DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/2/2021 with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant's arguments filed 3/2/2021 with respect to claims 23-25have been fully considered but they are not persuasive.
 Claims 1-25 are pending in this application and have been considered below.  Arguments:
Concerning the applicant’s arguments on claims 23-25 that the combination of Hoshino and Itoh does not disclose “the graph having a first axis representing the inspection results and a second axis representing a time series ... performs control for displaying information representing a plurality of inspection results of at least one of the subject individual or the 
and density.”
Examiner’s Response:
Essentially, this claimed portion discloses combining two graphs.  One graph being a line graph with the inspection result over time.  Hoshino’s Fig. 2 discloses line graph claim portion. The second graph being a histogram showing the frequency of the numerical value of the inspection results (shown in the instant application’s Fig.’s 10-18).  Itoh’s Fig. 3 discloses a frequency diagram histogram.  These are two different graphs that are used to show the result of medical tests.  . The motivation for this combining Hoshino and Itoh, given in claim 1, would have been to generate a graphical representation of a time series of test results for medical tests (Itoh ¶2, Hoshino ¶¶2-4). 
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Therefore, the argued limitations were written broad such that they read upon the cited references or are shown explicitly by the references.  As a result the claims stand as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-8, 10, 11, 18, 19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 20160004843 A1 – hereinafter “Hoshino”) in view of Itoh et al. .
Claim 1:
Hoshino discloses a display control device comprising: a processor (¶19 discloses a computer)  that displays a graph representing a history of inspection results (Fig. 2) including a last inspection result of a subject individual (Fig. 2, 5/10 inspection points) and a (Fig. 2, results from 4/28 to 5/9; ¶53 discloses “display period information”; ¶6 discloses “displaying inspection data by limiting the display period of graphs of inspection data by receiving a specification of a display period of interest”) for a predetermined inspection item among a plurality of inspection items in the subject (Fig. 2, R7, inspection items A through E: ¶46), the graph having a first axis representing the inspection results (Fig. 2, y-axis is results; ¶49) and a second axis representing a time series (Fig. 2, x-axis is time; ¶49), and performs control for displaying information representing a plurality of inspection results of at least one of the subject individual (Fig. 2 discloses “PATIENT ID”; ¶47) or the same variety as a variety of the subject individual on a position corresponding to a specific point of time of the second axis (Fig. 2, x-axis is time; ¶49) along a direction of the first axis (Fig. 2, y-axis is results; ¶49) 
, wherein a first frequency corresponds to a first color or a first density, and a second frequency corresponds to a second color or a second density, wherein the first frequency, the first color, and the first density are respectively different from the second frequency, the second color, and the second density.”  However, Itoh in the same field of endeavor teaches predetermined (¶15 discloses “a predetermined threshold value”; ¶¶17-19, 41, 50, 62) and a different color or density according to a frequency of each inspection result (¶35 discloses “The graph generation information includes … colors”).  
Mann in the same field of endeavor teaches a different color or density according to a frequency of each inspection result (¶12 discloses “a plurality of gradient blocks each having a primary characteristic and located at respective intersections of the first axis and second axis corresponding to respective collection times of cardiac activity … Each of the plurality of gradient blocks may be present only if a characteristic of the cardiac activity is above a threshold level … The primary characteristic of the gradient block may be shade … A primary characteristic of the cardiac event may be frequency.”) wherein a first frequency corresponds to a first color or a first density (Fig. 1 and ¶25 discloses “Each gradient block 32 at the intersection points of the minor axis 31 and the major axis 30 may present information regarding one or more aspect of cardiac activity occurring at that time… darker shaded gradient block 32 may be located at intersections during which … more frequent anomalous cardiac events occur.”; therefore, the density of the shade depends on the frequency of anomalous cardiac events), and a second frequency corresponds to a second color or a second density (¶26 discloses “A plurality of shaded gradient blocks 32 may be selected to represent the frequency … of cardiac events”; where, Fig. 1 discloses different shaded gradient blocks), wherein the first frequency, the first color, and the first density are respectively different from the second frequency, the second color, and the second density (Fig. 1 discloses different shaded gradient blocks). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine Hoshino, Itoh, and   before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to generate a graphical representation of a time series of test results for medical test results to better develop and modify treatments for a patient (Itoh ¶2, Hoshino ¶¶2-4, Mann ¶2, 6).  This motivation for the combination of Hoshino and Itoh is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  

Claims 2, 4, 5, 12-15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino, Itoh, and Mann as applied to claim 1 above, and further in view of Arnaud et al. (US 20020186818 A1 – hereinafter “Arnaud”).
Claim 2:
The combination of Hoshino, Itoh, and Mann discloses the display control device according to claim 1, wherein, in a case where the subject is an animal, the variety is an animal variety, and in a case where the subject is a human, 
 (¶239 discloses “the graphical user interface … the interface could be a menu driven choice allowing the user to select the factor on which the manipulation of data is based, e.g., … race”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Hoshino and Arnaud before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to generate a graphical representation of a test results for medical tests by race for comparison (Arnaud ¶239, Hoshino ¶¶2-4).  This motivation for the combination of Hoshino and Arnaud is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. In this combination of references, each element merely performs the same function as it does separately, as outlined by KSR Exemplary rationales that may support a conclusion of obviousness (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2141 (III).
Claim 3:
The combination of Hoshino, Itoh, and Mann discloses the display control device according to claim 1, wherein, in a case of performing control for displaying information representing the plurality of inspection results of the subject individual (Hoshino ¶53 discloses “display period information”; ¶63), the display control unit performs control for displaying information representing a plurality of previous inspection results before the predetermined number (Itoh ¶15 discloses “a predetermined threshold value”; ¶¶17-19, 41, 50, 62) of inspection results of the subject individual (Hoshino Fig. 2, results from 4/28 to 5/9; ¶53 discloses “display period information”; ¶6 discloses “displaying inspection data by limiting the display period of graphs of inspection data by receiving a specification of a display period of interest”).
Claim 4:
The combination of Hoshino, Itoh, Mann, and Arnaud discloses the display control device according to claim 1, wherein, in a case of performing control for displaying information representing the plurality of inspection results of the same variety as the variety of the subject individual (Arnaud ¶239 discloses “the graphical user interface … the interface could be a menu driven choice allowing the user to select the factor on which the manipulation of data is based, e.g., … race”), the display control unit performs control for displaying information representing all inspection results to be acquired from a storage device storing the inspection results of the same variety or a part of last inspection results among all the inspection results (Hoshino ¶53 discloses “display period information”; ¶63).
Claim 5:
The combination of Hoshino, Itoh, Mann, and Arnaud discloses the display control device according to claim 3, wherein the display control unit performs control for displaying information representing the plurality of inspection results of both of the subject individual and the same variety as the variety of the subject individual (Hoshino Fig. 5 and ¶65 three inspection items "xxx", "yyy", and "zzz", as shown in FIG. 4-5; Arnaud ¶239 discloses the type of race).
Claim 6:
The combination of Hoshino, Itoh, and Mann discloses the display control device according to claim 1, wherein information representing the plurality of inspection results is a scatter plot on one axis in which a point corresponding to each of the plurality of inspection results is plotted on the position corresponding to the specific point of time (Hoshino Fig. 2).
Claim 7:
The combination of Hoshino, Itoh, and Mann discloses the display control device according to claim 6, wherein, in a case where a plurality of inspection results having the same value are present, the display control unit performs control for displaying each piece of information representing the inspection results having the same value on a position corresponding to a different point of time along the direction of the first axis (Fig. 4 and 5 disclose yyy has the same value of 15 for 12/13, 1/12 and 1/13.  This is graphed in Fig. 5).
Claim 8:
The combination of Hoshino, Itoh, and Mann discloses the display control device according to claim 1, wherein the display control unit performs control for displaying information representing the plurality of inspection results by a histogram (Itoh ¶43 and Fig. 3 shows a frequency distribution histogram corresponding to Table 1 and FIG. 4 shows a frequency distribution histogram corresponding to Table 2).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino, Itoh, and Mann as applied to claim 1 above, and further in view of Skelton (US 20120179071 A1 – hereinafter “Skelton”).
Claim 9:
The combination of Hoshino, Itoh, and Mann discloses the display control device according to claim 1, wherein the display control unit performs the control by 
Hoshino disclose all of the subject matter as described above except for specifically teaching “weighting a frequency of an inspection result using a smaller weight value when the inspection result is older.”  However, Skelton in the same field of endeavor teaches weighting a frequency of an inspection result using a smaller weight value when the inspection result is older (¶112 discloses “a trend target that weights more recent patient adjustments to therapy greater than older therapy adjustments”; ¶¶351, 361).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Hoshino and Skelton before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to give more significance to recent findings when generating a graphical representation of results.  This motivation for the combination of Hoshino and Skelton is supported by KSR exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results. In this combination of references, each element merely performs the same function as it does separately. MPEP 2141 (III).
Claim 10:
The combination of Hoshino, Itoh, and Mann discloses the display control device according to claim 1, wherein the display control unit performs control for displaying information representing the plurality of inspection results by changing a display state (Hoshino ¶7 discloses “an easy-to-view state”, Itoh ¶31 discloses “The laboratory terminal 5 has installed therein software for viewing…”) depending on at least one of the number of the plurality of inspection results (Hoshino Fig. 2, results from 4/28 to 5/9; ¶53 discloses “display period information”; ¶6 discloses “displaying inspection data by limiting the display period of graphs of inspection data by receiving a specification of a display period of interest”) or a proportion of inspection results before a predetermined point of time in the plurality of inspection results.
Claim 11:
The combination of Hoshino, Itoh, and Mann discloses the display control device according to claim 10, wherein the display control unit performs control for displaying information representing the plurality of inspection results by changing color (Itoh ¶35 discloses “The graph generation information includes … colors”) depending on at least one of the number of the plurality of inspection results (Itoh ¶44 discloses “two test results of each medical test Ti …depending on the cumulative frequency, as shown in FIG. 3 or 4.”; ¶¶46, 57, 60-61 discloses a “frequency distribution” and “test results”) or the proportion of the inspection results before the predetermined point of time in the plurality of inspection results (Itoh ¶¶44, 46, 57, 60-61).
Claim 12:
The combination of Hoshino, Itoh, Mann, and Arnaud discloses the display control device according to claim 1, further comprising: a determination unit that determines whether or not an inspection result is an abnormal value for each inspection item (Hoshino ¶5 discloses the problem of overlooking an abnormal sign in the inspection data; Hoshino ¶6 disclose the display period of interest can be narrowed so as not to miss an abnormal sign; Thus the aim of Hoshino is to displaying inspection data of a plurality of inspection items in an easy-to-view state ¶¶7-20), wherein the predetermined inspection item is an inspection item for which an inspection result is determined to be an abnormal value by the determination unit (Hoshino Fig. 2, R7, inspection items A through E: ¶46; Arnaud ¶197 discloses “the number of measurements that are abnormally high or low, determined by comparing a given measurement data point with a selected value”).
Claim 13:
The combination of Hoshino, Itoh, Mann, and Arnaud discloses the display control device according to claim 12, wherein the display control unit performs control for displaying the graph preferentially for the inspection item (Hoshino Fig. 2, R7, inspection items A through E, ¶46; ¶7 discloses an easy-to-view state), for which the inspection result is determined to be the abnormal value, when a degree of abnormality is higher (Arnaud ¶197 discloses “the number of measurements that are abnormally high or low, determined by comparing a given measurement data point with a selected value”).
Claim 14:
The combination of Hoshino, Itoh, Mann, and Arnaud discloses the display control device according to claim 1, wherein the display control unit further performs control for displaying a plurality of inspection items by changing color (Arnaud ¶35 discloses “The graph generation information includes … colors”) between an inspection item (Hoshino Fig. 2, R7, inspection items A through E), for which an inspection result is an abnormal value (Arnaud ¶197), and an inspection item, for which an inspection result is a normal value (Arnaud ¶162 discloses “statistically defining the normal amount of change”; Arnaud ¶190).
Claim 15:
The combination of Hoshino, Itoh, Mann, and Arnaud discloses the display control device according to claim 14, wherein the display control unit performs control for displaying the inspection item, for which the inspection result is the abnormal value, by further changing color depending on whether the inspection result is less than a lower limit value of the normal value or exceeds an upper limit value of the normal value (Arnaud ¶197 discloses “the number of measurements that are abnormally high or low, determined by comparing a given measurement data point with a selected value”; Itoh in at least ¶¶44, 46, 50 discloses a threshold and an upper limit).
Claim 17:
The combination of Hoshino, Itoh, Mann, and Arnaud discloses the display control device according to claim 14, wherein the display control unit performs control for arranging and displaying the plurality of inspection items in tiles (Hoshino Fig. 2 discloses tiles R1-R7).
Claim 18:
The combination of Hoshino, Itoh, and Mann discloses the display control device according to claim 1, wherein the display control unit performs control for switching between a first display screen, on which the graph is displayed in a medical examination of the subject (Itoh ¶6 discloses “last medical examination are displayed on the screen), and a second display screen (Itoh ¶6 discloses displays), on which the graph is displayed in a temporary inspection including inspection items different from inspection items in the medical examination (Hoshino ¶46 discloses “in FIG. 2, the medical care information display screen includes a basic information display section R1…”).
Claim 19:
The combination of Hoshino, Itoh, and Mann discloses the display control device according to claim 18, wherein the number of previous inspection results to be displayed as the graph on the first display screen is greater than the number of previous inspection results to be displayed as the graph on the second display screen (Itoh ¶6 discloses multiple displays; where, each display displays Hoshino’s Fig. 2 with a number of inspection items from R7 checked greater on one screen than the other).
Claim 20:
The combination of Hoshino, Itoh, Mann, and Arnaud discloses the display control device according to claim 18, wherein the display control unit performs control for displaying the graph including inspection results of the medical examination as the history of the inspection results (Arnaud ¶¶ 80, 97 discloses past medical history) for the inspection items included in (Hoshino ¶46 discloses “in FIG. 2, the medical care information display screen includes a basic information display section R1…”).
Claim 21:
The combination of Hoshino, Itoh, and Mann discloses the display control method according to claim 21 for at least the reasons disclosed in claim 1 above.
Claim 22:
The combination of Hoshino, Itoh, and Mann discloses the computer readable medium (Hoshino claim 12) according to claim 22 for at least the reasons disclosed in claim 1 above.

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino in view of Itoh.
Claim 23:
Hoshino discloses a display control device comprising: a processor that displays a graph representing a history of inspection results (¶19 discloses a computer) including a last inspection result of a subject individual (Fig. 2, 5/10 inspection points) and a (Fig. 2, results from 4/28 to 5/9; ¶53 discloses “display period information”; ¶6 discloses “displaying inspection data by limiting the display period of graphs of inspection data by receiving a specification of a display period of interest”) for a predetermined inspection item among a plurality of inspection items in the subject (Fig. 2, R7, inspection items A through E: ¶46), the graph having a first axis representing the inspection results (Fig. 2, y-axis is results; ¶49) and a second axis representing a time series (Fig. 2, x-axis is time; ¶49), and performs control for displaying information representing a plurality of inspection results of at least one of the subject individual (Fig. 2 discloses “PATIENT ID”; ¶47) or the same variety as a variety of the subject individual on a position corresponding to a specific point of time of the second axis (Fig. 2, x-axis is time; ¶49) along a direction of the first axis (Fig. 2, y-axis is results; ¶49) 
Hoshino disclose all of the subject matter as described above except for specifically teaching “predetermined” and “by a histogram of the same color and density.”  However, Itoh in the same field of endeavor teaches predetermined (¶15 discloses “a predetermined threshold value”; ¶¶17-19, 41, 50, 62) and a histogram of the same color and density (¶43 and Fig. 3 shows a frequency distribution histogram corresponding to Table 1 and FIG. 4 shows a frequency distribution histogram corresponding to Table 2; Itoh ¶35 discloses “The graph generation information includes … colors”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Hoshino and Itoh before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to generate a graphical representation of a time series of test results for medical tests to better develop and modify treatments for a patient (Itoh ¶2, Hoshino ¶¶2-4).  This motivation for the combination of Hoshino and Itoh is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the 
Claim 24:
The combination of Hoshino and Itoh discloses the display control method according to claim 24 for at least the reasons disclosed in claim 23 above.
Claim 25:
The combination of Hoshino and Itoh discloses the computer readable medium (Hoshino claim 12) according to claim 25 for at least the reasons disclosed in claim 23 above.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's amendment to claims 1 and 21-22 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666